
	
		II
		111th CONGRESS
		2d Session
		S. 3777
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 14, 2010
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to increase the threshold amount subject to information reporting at source,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Information Reporting Modernization
			 Act of 2010.
		2.Modifications to information reporting at
			 source
			(a)Increase in threshold amount
				(1)In generalSubsection (a) of section 6041 of the
			 Internal Revenue Code of 1986, as amended by the Patient Protection and
			 Affordable Care Act, is amended by striking $600 in the text and
			 heading and inserting $5,000.
				(2)Inflation adjustmentSection 6401 of such Code is amended by
			 redesignating subsection (i) as subsection (j) and by inserting after
			 subsection (h) the following new subsection:
					
						(i)Inflation adjustmentIn the case of any calendar year after
				2012, the dollar amount in subsection (a) shall be increased by an amount equal
				to—
							(1)such dollar amount, multiplied by
							(2)the cost-of-living adjustment determined
				under section 1(f)(3) for such calendar year by substituting calendar
				year 2011 for calendar year 1992 in subparagraph (B)
				thereof.
							If any amount as adjusted under the
				preceding sentence is not a multiple of $100, such amount shall be rounded to
				the nearest multiple of
				$100..
				(b)Coordination with returns relating to
			 payment card and third party network transactionsSection 6041 of the Internal Revenue Code
			 of 1986, as amended by subsection (a)(2), is amended by redesignating
			 subsection (j) as subsection (k) and inserting after subsection (i) the
			 following new subsection:
				
					(j)Coordination with returns relating to
				payment card and third party network transactionsThis section shall not apply to any amount
				with respect to which a return is required to be made under section
				6050W.
					.
			(c)Enhanced technologyWith respect to returns required to be made
			 in calendar years beginning after December 31, 2011, the Secretary of the
			 Treasury shall upgrade the scanning technology of the Internal Revenue Service
			 to allow for the submission of generic 1099–MISC forms downloaded from the
			 Internal Revenue Service website, and shall establish a free online entry and
			 submission mechanism.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to amounts with respect to which a return is required
			 to be made in calendar years beginning after December 31, 2011.
			
